Title: To George Washington from Jean Pierre Le Mayeur, 1 July 1783
From: Le Mayeur, Jean Pierre
To: Washington, George


                        
                            newyork 1st july 1783
                        
                        Doctr Le mayeur presents his humble Respects to his Excellency General washignton and madame; has sent his
                            Excellency the three articles, the use of which the General is perfectly acquinted with; hopes the valise &c. is
                            safely arrived, but is Extremely sorry to find that his letter which was to have attended it was by some mis fortunes left
                            behind.
                        when the doct. shall Recive the things that are Expected from Virginia, he will take the oppertunity to
                            present again his Respects to his Excellency and madame at head Quarter.

                    